 

Exhibit 10.1

 

AGREEMENT OF SUBSTITUTION AND AMENDMENT OF

COMMON STOCK RIGHTS AGREEMENT

 

This Agreement of Substitution and Amendment is entered into as of February 14,
2003, by and between Millipore Corporation, a Massachusetts corporation (the
“Company”) and American Stock Transfer and Trust Company, a New York banking
corporation (“AST”).

 

RECITALS

 

A.   On April 16, 1998 the Company entered into a Common Stock Rights Agreement
(the “Rights Agreement”) with The First National Bank of Boston (subsequently
Equiserve Trust Company, N.A.) (the “Predecessor Agent”) as rights agent.

 

B.   The Company wishes to remove the Predecessor Agent and substitute AST as
rights agent pursuant to Section 21 of the Rights Agreement.

 

C.   The Company has given the Predecessor Agent notice of removal of the
Predecessor Agent as rights agent.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing and of other consideration, the
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1.   Section 21 of the Rights Agreement is hereby amended to provide that any
successor rights agent shall, at the time of its appointment as rights agent,
have a combined capital and surplus of at least $10 million, rather than $50
million.

 

2.   The Company hereby appoints AST as rights agent pursuant to Section 21 of
the Rights Agreement, to serve in that capacity for the consideration and
subject to all of the terms and conditions of the Rights Agreement.

 

3.   AST hereby accepts the appointment as rights agent pursuant to Section 21
of the Rights Agreement and agrees to serve in that capacity for the
consideration and subject to all of the terms and conditions of the Rights
Agreement.



--------------------------------------------------------------------------------

 

4.   From and after the effective date hereof, each and every reference in the
Rights Agreement to a “Rights Agent” shall be deemed to be a reference to AST.

 

5.   Section 26 of the Rights Agreement is amended to provide that notices or
demands shall be addressed as follows (until another address is filed):

 

If to the Company:

  

MILLIPORE CORPORATION

    

290 Concord Road

    

Billerica, MA 01821-3405

    

Attention: General Counsel

with a copy to:

  

David B. Walek

    

Ropes & Gray

    

One International Place

    

Boston, MA 02110-2624

If to AST:

  

American Stock Transfer & Trust Company

    

59 Maiden Lane

    

New York, NY 10038

    

Attention: Corporate Trust Department

 

6.   Except as expressly modified herein, the Right Agreement shall remain in
full force and effect.

 

7.   This Agreement of Substitution and Amendment may be executed in one or more
counterparts, each of which shall together constitute one and the same document.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written:

 

MILLIPORE CORPORATION

By:

 

/s/    JEFFREY RUDIN        

--------------------------------------------------------------------------------

   

Jeffrey Rudin

 

AMERICAN STOCK TRANSFER & TRUST COMPANY

By:

 

/s/    HERBERT J. LEMMER        

--------------------------------------------------------------------------------

   

HERBERT J. LEMMER

VICE PRESIDENT